DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the preliminary amendment filed on 04/16/2020. Claims 1 and 6-8 have been amended, claims 9-15 have been cancelled, and new claims 16-21 have been added.

Claims 1-8 and 16-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (US 2006/0047907), in view of Ayandeh (WO 2013/165340).

As to claim 1, Shiga discloses the invention as claimed, including a method, comprising: 
creating, at an Ethernet switch (3, Fig. 1) of a Storage Area Network (SAN) (6, Fig. 1) and based on a multicast request from a target (1, Fig. 1), a virtual local area network (VLAN) between an initiator (4, Fig. 1) and an Internet Small Computer Systems Interface (iSCSI) target port of a target adapter (Fig. 3B; S1007-S1008, Fig. 10; S1207, Fig. 12; ¶0072, “stores a VLAN configuration program 312 to be executed by the CPU 304 when information about the VLANs is set to the packet transfer device 305 in response to a request for creating a VLAN sent from another device including the storage device 1”; ¶0152; ¶0179, “transmit the port-based VLAN creation request to the switch 3 (S1007)”); 
assigning an access control list (ACL) to the VLAN, wherein the ACL grants the initiator access to the iSCSI target port (121-127, Fig. 2; Fig. 6B; Fig. 11A; ¶0069; ¶0095, “enters the iSCSI names of the iSCSI initiator and the iSCSI target, between which the path is to be set…the storage device 1 configures a discovery domain to which the iSCSI initiator and the iSCSI target”; ¶0097; ¶0152; ¶0175, “specifies which of the VLANS ; 
segregating a device connected to the SAN into a zone group, the zone group corresponding to the ACL (¶0003, “hosts and storage devices are divided into groups each called a zone through the use of a function of a switch called zoning in order to limit accessible hosts to the storage devices by managing the groups”; ¶0004, “The VLAN is a function of dividing one physical network into a plurality of logical networks. When one physical IP-SAN is divided into a plurality of logical IP-SANs and the hosts and the storage device to be used by the hosts are connected with each logical IP-SAN”).

Shiga does not specifically disclose controlling access of the zone group based on the access control list and frame filtering. However, Ayandeh discloses controlling access of the zone group based on the access control list and frame filtering (Fig. 6; Page 5, lines 20-31, “Hard zoning is a function in L3, performed by executing program instructions to configure filters, e.g., Access Control Lists (ACLs), that are used in the forwarding path to block access by a host to particular target devices even if the host has a valid address for the target device”; Page 12, lines 1-26, “trigger the edge switch to use a first type of the two ACL types to filter based on the source MAC address and the encapsulated DID (Destination ID) in order to ensure inter-operability with BB5 compliant CNAs”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shiga to include controlling access of the zone group based on the access control list and frame filtering, as 

As to claim 2, Shiga discloses the method of claim 1, wherein the Ethernet switch comprises an iSCSI Ethernet switch (3, Fig. 1; Fig. 3B; Fig. 5B; ¶0131).

As to claim 3, Shiga discloses the method of claim 1, wherein the initiator comprises an iSCSI initiator (4, Fig. 1; ¶0009, “a host operates as an iSCSI initiator, called an "initiator 1", and a storage device operates as an iSCSI target, called a "target A", are connected with the same VLAN”). 

As to claim 4, Shiga discloses the method of claim 1, wherein the target adapter comprises an iSCSI target adapter (1, Fig. 1; ¶0009, “a host operates as an iSCSI initiator, called an "initiator 1", and a storage device operates as an iSCSI target, called a "target A", are connected with the same VLAN”). 

 	As to claim 5, Shiga discloses the method of claim 1, further comprising the target adapter initiating a multicast command to the Ethernet switch, and receiving a unicast response from the Ethernet switch (¶0005, “receiving the write command and the data from the iSCSI initiator, writing the data onto a storage device, receiving the read command from the iSCSI initiator, reading data from the storage device, and transmitting the data to the iSCSI initiator are each called an iSCSI target”). 
wherein the multicast command comprises a command asking for a list of initiators, and the unicast response comprises a frame that sends the list of the initiators to the target adapter (¶0173; ¶0175, “specifies which of the VLANS is connected with the storage port assigned to the iSCSI target with the path connected with the iSCSI initiator”).

As to claim 7, Shiga discloses the method of claim 1, further comprising sending, from the target adapter to the switch, a predefined "add zone" command, target port information, and a list of initiators to communicate with the iSCSI target port (¶0003, “hosts and storage devices are divided into groups each called a zone through the use of a function of a switch called zoning in order to limit accessible hosts to the storage devices by managing the groups”; ¶0004, “The VLAN is a function of dividing one physical network into a plurality of logical networks. When one physical IP-SAN is divided into a plurality of logical IP-SANs and the hosts and the storage device to be used by the hosts are connected with each logical IP-SAN”). 

As to claim 8, Shiga discloses the method of claim 1, further comprising transferring information and allowing access to the zone group if a correct frame is sent from the initiator to the target adapter (305, 322, Fig. 3B; ¶0072). 

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (US 2006/0047907), in view of BERMAN (US 2013/0028135).
As to claim 16, Shiga discloses a non-transitory, computer-readable medium including instructions that, when executed by a processor, cause the processor to:
send, to a switch (3, Fig. 1), a request to join a Storage Area Network (SAN) fabric (6, Fig. 1) (Fig. 8; ¶0030, “registration of information”; ¶0083, “"host" is registered in the entry 1223, it indicates that a host 4 is connected with the switch port corresponding with the record…”); 
send, to the switch, a multicast announcement (¶0009; ¶0095); 
map an initiator of the initiator list to a target Internet Small Computer Systems Interface (iSCSI) port of a target adapter (Fig. 6C; ¶0082, “Each record of the topology table 122 includes entries 1221 to 1225, in which entry 1221 is registered a switch ID of the switch 3”; ¶0083);
send, to the switch, a multicast command to add a zone to the SAN fabric based on the mapping between the initiator and the target iSCSI port (¶0003, “hosts and storage devices are divided into groups each called a zone through the use of a function of a switch called zoning in order to limit accessible hosts to the storage devices by managing the groups”; ¶0004, “The VLAN is a function of dividing one physical network into a plurality of logical networks. When one physical IP-SAN is divided into a plurality of logical IP-SANs and the hosts and the storage device to be used by the hosts are connected with each logical IP-SAN”; ¶0152, “the storage device 1 operates to assign the switch port to the host 4 operating as the iSCSI initiator and the storage device 1 operating as the iSCSI target and also assign the VLAN to the path to be added”; ¶0153); and 
receive, at the target iSCSI port, a frame from the initiator (¶0131; ¶0137; ¶0144, “transferring packets among the first switch port with which the host 4 of the first iSCSI initiator is connected, the second switch port, and a switch port connected with a 
	
	Although Shiga discloses an initiator list (1241, Fig. 6B; Fig. 7C; Fig. 11A, initiator iSCSI name), Shiga does not specifically disclose sending, to the switch, a command requesting an initiator list; and receiving, from the switch, a response including the initiator list, wherein the initiator list is based, in part, on the multicast announcement. 
	However, BERMAN discloses requesting an initiator list; and receiving, from the switch, a response including the initiator list, wherein the initiator list is based, in part, on the multicast announcement (Fig. 9; 266-267, “Initiator_list”, Fig. 11; Figs. 16,18;  ¶0009, “In the discovering of initiators and targets in the system, zones are created so as to have one initiator with one target”; ¶0155, “Once the Initiators and Targets are discovered, the FIAC will create new zones comprising one initiator and one target per new zone”; ¶0158; ¶0161; ¶0163). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shiga to include requesting an initiator list; and receiving, from the switch, a response including the initiator list, wherein the initiator list is based, in part, on the multicast announcement, as taught by BERMAN because it would create zones for all discovered initiators and Targets using the best practices one initiator/one target zone method (BERMAN, ¶0155).

As to claim 17, Shiga discloses the computer-readable medium of claim 16, wherein the instructions further cause the processor to: map a second initiator of the initiator list to a different target iSCSI port; send, to the switch, a second multicast command to add a second zone to the SAN fabric based on the mapping between the second initiator and the different target iSCSI port; and receive, at the different target iSCSI port, a second frame from the second initiator (Fig. 6C; ¶0082, “Each record of the topology table 122 includes entries 1221 to 1225, in which entry 1221 is registered a switch ID of the switch 3”; ¶0083).

As to claim 18, Shiga discloses the computer-readable medium of claim 17, wherein the target adapter is an iSCSI adapter and comprises the target iSCSI port and the different target iSCSI port (Fig. 5D; Fig. 26B; ¶0079). 

As to claim 19, Shiga discloses the computer-readable medium of claim 16, wherein mapping the initiator to the target iSCSI port comprises associating the initiator and the target iSCSI port with a zone group (Fig. 5D; ¶0079).  

As to claim 20, Shiga discloses the computer-readable medium of claim 19, wherein mapping the initiator to the target iSCSI port further comprises provisioning a storage volume to the zone group (¶0011). 

As to claim 21, Shiga discloses the computer-readable medium of claim 16, wherein the SAN fabric is an Ethernet fabric (¶0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satoyama et al. (US 2015/0254128), Kawamoto et al. (US 2012/0254445), Wantanabe (US 2005/0234941), Nakajima (US 2014/0351545) disclose storage management method and storage system in virtual volume having data arranged astride storage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        April 23, 2021